NO. 12-18-00240-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 IN RE:                                            §       APPEAL FROM THE

 A.A.M.,                                           §       COUNTY COURT AT LAW

 A CHILD,                                          §       HOUSTON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment or other
appealable order was signed on June 27, 2018. Under the rules of appellate procedure, the notice
of appeal must be filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1.
The record does not indicate that Appellant filed a motion for new trial, motion to modify, motion
to reinstate, or request for findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a).
Thus, Appellant’s notice of appeal was due on or before July 27. Appellant filed his notice of
appeal on August 27, thus, it was untimely.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. On
September 7, 2018, this Court notified Appellant that the information received in this appeal does
not show the jurisdiction of this Court, i.e., there is no timely notice of appeal or timely motion or
extension of time to file same. See TEX. R. APP. P. 26.1, 37.1. Appellant was further notified that
the appeal would be dismissed unless the information was amended on or before September 17, to
show the jurisdiction of this Court. See TEX. R. APP. P. 42.3. This deadline has now passed, and
Appellant has neither shown the jurisdiction of this Court nor otherwise responded to the
September 7 notice. Accordingly, the appeal is dismissed for want of jurisdiction.1 See TEX. R.
APP. P. 42.3(a).
Opinion delivered October 10, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     (PUBLISH)


          1
            We also note that on September 7, 2018, the clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee on or before September
17 would result in the Court’s taking appropriate action, including dismissal of the case without further notice. See
TEX. R. APP. P. 42.3(c). The date for remitting the filing fee has passed, and Appellant did not comply with the Court’s
request.




                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 10, 2018


                                         NO. 12-18-00240-CV


                                      IN RE: A.A.M., A CHILD


                                Appeal from the County Court at Law
                        of Houston County, Texas (Tr.Ct.No. 17CCL-120)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.